1
2
3
4
5
6                                  UNITED STATES DISTRICT COURT

7                                 EASTERN DISTRICT OF CALIFORNIA

8
     ALLEN HAMMLER,                                  )   Case No.: 1:19-cv-00373-AWI-SAB (PC)
9
                                                     )
10                  Plaintiff,                       )
                                                     )   ORDER ADOPTING FINDINGS AND
            v.                                           RECOMMENDATIONS, DENYING PLAINTIFF’S
11                                                   )   DECEMBER 23, 2019, MOTION FOR
                                                     )   PRELIMINARY INJUNCTION
12   CLARK, et.al.,
                                                     )
                    Defendants.                      )   [Doc. Nos. 64, 65]
13                                                   )
                                                     )
14
                                                     )
15                                                   )

16          Plaintiff Allen Hammler is appearing pro se and in forma pauperis in this civil rights action
17   pursuant to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to
18   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
19           On December 30, 2019, the Magistrate Judge issued a Findings and Recommendation
20   (“F&R”) recommending that Plaintiff’s request for a preliminary injunction be denied. See Doc. No.
21   65. Plaintiff moved for a preliminary injunction that would force the Defendants to stop serving him
22   food that does not comport with his religious beliefs. See id. The F&R found that Plaintiff had failed
23   to show immediate and irreparable injury. See id. The F&R was served on Plaintiff and contained
24   notice that objections were due within fourteen (14) days. (Id.) Plaintiff filed objections on January
25   15, 2020. See Doc. No. 68.
26          On February 25, 2020, the Court ordered Defendants to respond to Plaintiff’s objections and
27   the F&R. See Doc. No. 72. The Court noted that Plaintiff’s objections were not sworn, that Plaintiff
28

                                                         1
1    alleged that Defendants were daily interfering with his meals (not sporadically as indicated by the

2    F&R), this was causing him to miss meals, and that he now weighed only 127 lbs. See id.; see also

3    Doc. No. 68.

4           On March 10, 2020, Defendants filed a response. See Doc. No. 74. Defendants noted that

5    medical records demonstrate that Plaintiff’s weight is stable and other logs demonstrate that Plaintiff

6    has been provided with breakfast, lunch, and dinner every day (with the exception of a single day on

7    January 29, 2020 when Plaintiff refused his dinner tray) from November 25, 2019, to February 24,

8    2019. See id.

9           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the Court has conducted a de

10   novo review of this case. Having carefully reviewed the entire file, including Plaintiff’s objections,

11   the Court finds the F&R to be supported by the record and by proper analysis. Defendants have

12   submitted evidence that Plaintiff is receiving meals three times a day. Importantly, Defendants have

13   also demonstrated that Plaintiff is 5’ 6” tall and that his weight fluctuates be several pounds around

14   130 lbs. See id. Defendants have also submitted a printout from the Centers for Disease Control that

15   shows his Body Mass Index is normal (using 5’ 6” and 127 lbs.) and that a normal weight range for a

16   5’ 6” individual is between 115 to 154 pounds. See id. There is nothing startling about Plaintiff

17   weighing “only” 127 lbs. Therefore, Plaintiff’s objections are overruled, and the Court will adopt the

18   F&R in full.

19          Based on the foregoing, it is HEREBY ORDERED that:

20          1.       The Findings and Recommendation filed on December 30, 2019 (Doc. No. 65), is

21                   adopted in full; and

22          2.       Plaintiff’s request for a preliminary injunction (Doc. No. 64), filed on December 23,

23                   2019, is DENIED.

24
25   IT IS SO ORDERED.

26   Dated: March 12, 2020
                                                  SENIOR DISTRICT JUDGE
27
28

                                                         2
